Citation Nr: 0710649	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased initial evaluations for a scar and 
residuals, laceration, left heel, with heel cord contracture 
and Achilles contracture, evaluated as non-compensable from 
May 4, 2001, and 20 percent disabling from June 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
scar, residual of left heel laceration, evaluated as non-
compensably disabling, effective May 4, 2001.  The veteran 
had a hearing before the Board in November 2004 and the 
transcript is of record.

The Board notes that the RO granted to the veteran an 
increased evaluation for his disability to 20 percent, 
effective from June 1, 2004 in a July 2005 rating decision.  
The veteran's claim remains in controversy unless the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  Accordingly, the claim is still properly before 
the Board. 

The case was last brought before the Board in November 2005, 
at which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  The veteran's heel condition prior to June 1, 2004 was 
manifested by a small 22 x .1 cm scar with pain, but no 
limitation of motion, no disfigurement and no nerve damage.  

2.  Since June 1, 2004, the veteran's heel condition is 
manifested by plantar fasciitis, heel spurs, hallux valgus, 
pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
scar and residuals, laceration, left heel, with heel cord 
contracture and Achilles contracture, prior to June 1, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7804, 
7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DCs 7804, 
7805 (2006).

2.  The criteria for a disability rating greater than 20 
percent for a scar and residuals, laceration, left heel, with 
heel cord contracture and Achilles contracture, from June 1, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7804, 7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DCs 
7804, 7805 (2006); 38 C.F.R. § 4.71a, DC 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Here, there are multiple diagnostic codes designated for 
scars, located under DCs 7801-7805, depending on the 
location, size and severity of the scar.  38 C.F.R. § 4.118, 
DCs 7801-7805.  In this case, the RO rated the veteran's heel 
scar under DC 7805, which calls for rating based on 
limitation of function of affected part by analogy.  See 38 
C.F.R. § 4.118, DCs 7805.  Specifically, the RO rated the 
veteran under other foot injuries under 38 C.F.R. § 4.71a, DC 
5284.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590 (July 31, 2002).  The 
amended criteria became effective August 30, 2002.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

The RO considered both the old and the new regulations 
pertaining to skin disorders most recently in an October 2006 
Supplemental Statement of the Case and provided the rating 
criteria.  The veteran and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under both the old and new criteria, Diagnostic Code 7805 for 
scars calls for a rating based on the limitation of function 
of affected part.  The RO ultimately rated the veteran by 
analogy under Diagnostic Code 5284 for other foot injuries.  
38 C.F.R. § 4.71a, DC 5284.  Under DC 5284 a 10 percent 
rating is warranted for "moderate" foot injuries; a 20 
percent rating is warranted for "moderately severe" foot 
injuries; and a 30 percent rating is warranted for "severe" 
foot injuries.  Normal range of motion for the ankle and foot 
include ankle plantar flexion from 0 degrees to 45 degrees 
and ankle dorsiflexion from 0 degrees to 20 degrees.  See 38 
C.F.R. § 4.71a, Plate II.

The Board observes that the words "moderate," "moderately 
severe" and "severe" as used in the various diagnostic codes 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  

The Board notes that the veteran is currently rated for his 
left heel scar and his left ankle disability both stemming 
from the same in-service injury.  The veteran initially filed 
a service connection claim in May 2001 alleging residuals of 
an in-service injury involving his heel and ankle.  The 
veteran alleges that in February 1969, while in the military, 
a big hatch on the ship fell on his left foot and injured his 
left heel severely requiring surgical repair to his Achilles 
tendon and a lengthy hospital stay.  The veteran's claimed 
residuals appear to have included both his heel and his 
ankle.  The RO granted the veteran service connection, 
assigning him an initial non-compensable rating for his left 
heel scar.  Later, the veteran was assigned a separate and 
distinct rating for his left ankle disability.  Given the 
veteran has been assigned a separate rating for his left 
ankle, and that claim is not currently before the Board, an 
increase here cannot be based on any of the veteran's left 
ankle manifestations. 

The Board further notes a July 2005 rating decision increased 
the veteran's left heel scar rating to 20 percent, effective 
June 1, 2004.  Since this appeal stems from the veteran's 
original grant of service connection, the Board will review 
whether the veteran is entitled to a compensable rating prior 
to June 1, 2004 and an increased rating after June 1, 2004.  
In this case, the Board concludes he is not.  As will be 
explained more thoroughly below, the medical evidence 
indicates a worsened condition beginning in June 2004.  
Neither time period, however, indicates the veteran's 
condition includes neurological damage or muscle tissue 
damage.  Rather the veteran's condition is primarily 
manifested by pain and, after June 2004, limitation of motion 
of the left foot.  


Prior to June 1, 2004

During this time frame, the Board concludes that no 
applicable regulation would warrant a compensable rating.

The veteran's outpatient treatment records from 2001 to 2006 
indicate no complaints, treatments or diagnoses of any left 
foot condition prior to June 2004.  Indeed, the veteran 
testified before the Board in January 2004 that he filed his 
claim for service connection over three decades after the in-
service injury primarily because up until recently, the 
condition was "bearable."  

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  However, in this case, none of the evidence 
developed subsequent to June 2004 is relevant to the 
appropriate rating to be assigned because it does not contain 
any opinions or findings as to the severity of the veteran's 
disability for the time period prior to June 1, 2004. 

During this time period, the veteran was afforded a VA 
examination in January 2002 where the examiner diagnosed the 
veteran with laceration of heel, left foot finding the 
laceration completely healed without any deformity of the 
anatomy of the foot and without any loss of range of motion 
or function from the laceration.  The veteran's scar was 
described by the examiner as linear, 24 cm x .1 cm, soft but 
firm with no abnormal coloring, disfigurement, inflammation, 
edema, keloid formation, limitation of function or underlying 
tissue loss. 

The examiner noted the veteran's complaints of pain and 
functional loss, but could not objectively confirm these 
complaints.  Specifically, the examiner noted the veteran to 
have a normal posture and gait with no trouble walking around 
the office.

According to the examiner's findings, the veteran had no 
functional loss or limitation of motion of the left foot due 
to the in-service injury and, therefore, no compensable 
rating is warranted under any of the musculoskeletal 
diagnostic codes for injuries of the foot under 38 C.F.R. § 
4.71a.  See 38 C.F.R. § 4.118, DC 7805.

The veteran's scar is also not compensable during this time 
period under any of the applicable skin diagnostic codes.  
Diagnostic Code 7804 provided for a 10 percent rating where a 
superficial scar proved to be tender and painful on objective 
demonstration, even though the location may be on tip of the 
finger or toe, and the rating may exceed the amputation value 
for the limited involvement.  38 C.F.R. § 4.118, DC 7804 
(2002).

Currently, DC 7804 similarly provides for a 10 percent rating 
of a superficial scar proven to be painful on examination 
even where the scar is on the tip of a finger or toe and 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, DC 7804 (2006).  DC 7804 
further provides that "superficial" scars are those not 
associated with underlying soft tissue damage.  Id. 

Although the veteran complained of pain, the examiner could 
not confirm a painful superficial scar on examination.  Under 
either the old or new criteria, a compensable rating is not 
warranted because there is no objective evidence of 
limitation of function or pain.  There is also no other 
diagnostic code warranting a compensable rating.  Other 
diagnostic codes, to include DC 7801, 7802 and 7803 provide 
for compensable ratings where the scar is an excessive size 
or where the scar causes a frequent loss of covering of skin 
over the scar.  In this case, none of the medical evidence 
suggests either is present and indeed the VA examiner 
describes the scar as a small, 24 cm x .1 cm, well-healed 
laceration without any deformity or loss of range of motion 
or function. 

 In short, based on the VA examination findings of normal 
range of motion, no objective evidence of tenderness or pain 
and the size and appearance of the scar, the Board cannot 
reasonably conclude that the severity of the left heel scar 
warrants a compensable rating prior to June 1, 2004.  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor; however, the preponderance 
of the evidence is against the assignment of a compensable 
disability rating prior to June 1, 2004.

From June 1, 2004

Here, the veteran's left heel condition is rated 20 percent 
disabling for a "moderately severe" foot injury.  As will 
be explained more thoroughly below, the Board also concludes 
the veteran is not entitled to a rating greater than 20 
percent for his left heel disability since June 1, 2004. 

The veteran's VA outpatient treatment records indicate that 
the veteran was seen in June 2004 for complaints of left heel 
pain, especially over the Achilles tendon and over the medial 
plantar calcaneal region.  The veteran mentioned seeing a 
chiropractor and using gel inserts, neither of which 
alleviated the problem.  X-rays at that time showed a heel 
spur.  On examination, the veteran was diagnosed with plantar 
fasciitis and tight heel cords.  Treatment continued for this 
condition through October 2004, at which time the veteran was 
prescribed an ankle-foot orthosis. 

Again, VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
However, in this case, none of the evidence developed prior 
to June 2004 is relevant to the appropriate rating to be 
assigned because it does not contain any opinions or findings 
as to the severity of the veteran's disability for the time 
period beginning June 1, 2004. 

The veteran was afforded VA examinations in April 2005 and, 
more recently, in October 2006.  Both examiners indicated the 
veteran's condition to primarily be manifested by pain and 
limitation of motion.

Specifically, the April 2005 examiner found the veteran to 
have a pronounced limp, bilateral hallux valgus, well-healed 
scar, and tenderness to palpation of the plantar fascia.  The 
veteran's range of motion at that time included plantar 
flexion limited from 0 to 42 degrees and dorsiflexion limited 
to 0 degrees.  The examiner noted the veteran was unable to 
passively dorsiflex his ankle to neutral nor was he able to 
walk on his toes or his heel on the left side, secondary to 
pain.  The examiner noted some decreased sensation 
posteriorly along the insertion of his left Achilles tendon, 
but no specific neurological testing was conducted.  In 
regard to the veteran's scar, the examiner noted no skin 
abnormalities.  The examiner diagnosed the veteran with 
"plantar fasciitis, left foot" opining as follows:

He ... has left Achilles contracture and plantar 
fasciitis, like I already said, with limitation in 
function because of pain moderate.

The Board notes the examiner also found moderately severe 
left ankle impairment from the same in-service injury, but, 
again, this is disregarded for purposes of this decision 
because the veteran is already compensated for his left 
ankle. 

The October 2006 examiner found the veteran, on examination, 
to have a well-healed scar, tender on palpation, but 
otherwise unremarkable.  Range of motion included plantar 
flexion limited from 0 to 40 degrees and dorsiflexion limited 
from 0 to 10 degrees.  The examiner noted that dorsiflexion 
was especially painful for the veteran and further limited by 
3 degrees more on repetition.  Plantar flexion, although not 
as painful, was limited by 5 degrees more on repetition.  
Similar to the 2005 examiner, no limitation of motion in the 
veteran's toes was found, but the veteran could not walk on 
his toes or his heels, secondary to pain.

Physical examination revealed no evidence of muscle atrophy 
or neurological deficit either on the scar or on his lower 
extremities.  The examiner noted the veteran's complaints of 
tingling over both feet, probably indicative of his diabetes 
rather than the left heel injury further evidenced by the 
fact both feet experience tingling, not just the left foot.  
The examiner also noted that there is no evidence of any 
nerve impairment due to the contracture of the heel cord and 
Achilles tendon.

In regard to the scar, the examiner noted the scar to be 
superficial with no underlying soft tissue damage, not 
unstable and no loss of sensation, although causing some 
limitation of the left ankle. Aside from the impairment of 
the left ankle, the examiner opined as follows:

My evaluation at present is scar left heel currently 
symptomatic....the range of motion of the left foot, 
forefoot, was within normal limits, but with the 
movement of the foot, he would get pain in his Achilles 
tendon....Left foot [on x-rays] shows plantar spurs and 
hallux valgus.

The medical evidence intertwines the veteran's left ankle 
condition with his left heel condition.  It appears the 
veteran's left ankle condition may be worse than his left 
heel condition.  However, resolving all reasonable doubt in 
favor of the veteran, the Board finds the record to reveal a 
left heel disability of "moderately-severe" level. It would 
be difficult for the Board to conclude the veteran has a 
"severe" foot condition given that medical evidence from 
2004 to 2006 consistently shows a moderate to moderately-
severe disability with some limitation of motion especially 
on repetition and mostly due to pain and tightened tendons. 

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the 
musculoskeletal impairment rated under DC 5284, if the 
veteran has other symptoms due to the left heel disability, a 
separate rating could be assigned.  For example, the 
veteran's disability may also be rated based on neurological 
impairment.  See generally 38 C.F.R. §§ 4.73, 4.124a.  As 
explained above, however, a separate diagnostic code is not 
warranted given the medical evidence in this case.  The most 
recent VA examiner found no evidence, upon physical 
examination and diagnostic testing, to suggest neurological 
impairment.  Rather, the veteran's injury primarily results 
in pain and limitation of motion.  Indeed no medical 
professional has ever found any significant neurological left 
foot abnormality.  

No other diagnostic code would render a higher rating. 

In regard to skin conditions, DC 7801 provides for a rating 
greater than 20 percent for scars of excessive size, which is 
not the case here.  See 38 C.F.R. § 4.118, DC 7801 (2002) 
(2006).   DC 7802, 7803, and 7804 do not provide for a rating 
greater than 20 percent.  Id., DCs 7802, 7803 and 7804 (2002) 
(2006).

Diagnostic Codes 5276 to 5283 provide alternative rating 
criteria for foot disabilities.  DCs 5277, 5279, 5280, 5281 
and 5282 do not provide for a rating greater than 20 percent.  
DC 5276 (flatfoot), 5278 (claw foot), 5279 (Morton's 
disease), and 5283 (malunion or nonunion of the tarsal or 
metatarsal bones) are inapplicable because none of the 
medical evidence supports any of the above diagnoses.

In short, the veteran is not entitled to a rating greater 
than 20 percent since June 1, 2004 for his left heel 
disability under any neurological, orthopedic, muscular or 
skin diagnostic code.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the veteran's left heel 
disability.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in August 2001, September 2003, August 2004, 
December 2005, April 2006 and September 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The December 2005 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, disability ratings and effective dates assigned, in 
February 2002 and July 2005 decisions of the RO.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examination in 
2002, 2005 and 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's disability since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

ORDER

Entitlement to increased initial evaluations for a scar and 
residuals, laceration, left heel, with heel cord contracture 
and Achilles contracture, evaluated as non-compensable from 
May 4, 2001, and 20 percent disabling from June 1, 2004, is 
denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


